Title: To James Madison from George Robinson, 26 February 1817
From: Robinson, George
To: Madison, James



Sir,
Pittsh. Feb. 26, 1817.

We beg leave to call your attention to the situation of a worthy family residing near Pittsburgh, in the state of Pennsylvania.  A Mr. James Baird, (blacksmith) removed some years ago from this neighbourhood to St. Louis, in Upper Louisiana from which place he embarked with a number of others, on a trading voyage to New Spain, leaving behind him his wife and Seven children; On this voyage he was taken prisoner, by the Spanish government in 1812, and confined in a village about eighty miles from Sta. Fe; Information has been recently received that the said Baird is still alive, and suffering a cruel inprisonment, and confined to work at his trade.  We beg that you will cause the necessary steps to be taken to obtain the liberation of the said James Baird, who is an American born citizen, and relieve the anxieties of his family and friends.  We have the honor to be, Sir Your Most Obt. Serts.

Geo: Robinson
A Kirkpatrick
Boyle Irwin
C Burlein
Geo. Johnston
Wm. Gormly
Will: Steele
E Desmy
Andw Willson
John Mercer
Robet. Campbell
James E: Butler
O: Ormsby
Ph: Mowry
John Scull
John Irwin
Lewis Peters
Felix Dunot
Wm: Hamilton
John McClintock
E: Pentland.
Robt. Simpson
John Reed
Wm: Robinson
J: B. Holmes
F. Brunolt
L. Stewart
John Donagh
Wm: Hunter
A Brackenridge
Chs: Shaler
James Gibson
Irwin Wallace
Geo: Sutton
James Irwin
Isaac Beaux
James Blaine
Wm. Wilkins
Henry Doane
Wm. B. Foster

